DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In [0003], the sentence beginning “Thus, the design expenditure…” appears to be incomplete. 
In [0003], the sentence including “as can happen with sensors — can be integrated” should be grammatically reworded for clarity.
Various portions of the specification disclose “FIG.1”; however, the drawings only appear to contain FIG. 1A and FIG. 1B, but not FIG. 1. 
In [0026], line 3, “DDR 6” should be “DDR6”. 
In [0030], line 4, there appears to be an extra closing parenthesis, and a comma may be missing.
In [0030], “can include, multiple stacked memory die” should have its comma removed. 
The specification (including, but not limited to, [0031]) correlates reference characters 250, 255, 260, 265, and 270 to units; however, FIG. 2, appears to correlate these reference characters to operations. 
In [0039], line 3, there appears to be a parenthesis that is not needed.
In [0041], lines 3-4, “32-bytes” should be “32 bytes”.
In [0041], line 6, “32-bytes” should be “32 bytes”. 
In [0041], line 9, “32-bytes” should be “32 bytes”. 
In [0046], line 5, “controllers 215” should be “controller 215”.
In [0049], line 1, “pipelined” should be “pipeline”. 
In [0052], the sentence spanning lines 3-4 (containing “to monitor … are monitored”) should be grammatically reworded.
In [0054], “such to” should be grammatically reworded for clarity. 
In [0069], line 1, “the additional the” should be grammatically reworded.
Paragraph [0073] correlates reference character 612 to an “alphanumeric” input device; however, FIG. 6 merely correlates reference character 612 to an “input device”. 
Paragraph [0073] correlates reference character 608 to a storage device; however, FIG. 6 correlates reference character 608 to “mass” storage. 

Claim Objections
Claims 1-10 and 21-30 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 2, an “and” should be added to the end of the line to precede the last element of the apparatus.
In claim 1, line 4, a second definition of “control-status register” to be “CSR” may not be needed in view of the recitation in claim 1, line 2.
Claims 2-10 are objected to for failing to alleviate the objections of claim 1 above.

In claim 21, line 5, an “and” should be added to the end of the line to precede the last element of the processor.
In claim 21, line 7, a second definition of “control-status register” to be “CSR” may not be needed in view of the recitation in claim 21, line 5.
Claims 22-30 are objected to for failing to alleviate the objections of claim 21 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a control-status register (CSR) block” in line 2. However, it is indefinite as to whether this limitation should be interpreted to mean a) a block (i.e., a large quantity or allocation of things regarded as a unit) of control-status registers, b) a control-status register (wherein the recitation of “block” does not further narrow the claim), or c) a control-status register (wherein the recitation of “block” in some way further narrows the claim).
Claim 1 recites the limitation “the control-status register (CSR) values corresponding to a halt condition for a thread” in lines 4-5. However, there is insufficient antecedent basis for this limitation in the claims. Note that while “CSR values” are recited in claim 1, line 2, CSR values that, in particular, correspond to a halt condition for a thread were not yet recited.
Claim 1 recites the limitation “An apparatus comprising: a control-status register (CSR) block configured to hold CSR values; pause circuitry configured to: monitor the control-status register (CSR) values corresponding to a halt condition for a thread; compare the halt condition to a current state of the thread; and signal the apparatus to halt in response to the current state of the thread meeting the halt condition” in lines 1-8. However, it is indefinite as to whether a) the apparatus in its entirety is halted, b) particular blocks and/or operations within the apparatus are halted, or c) the apparatus is signaled to halt something else. In addition, it is indefinite as to what halting the apparatus would entail. For example, it is indefinite as to whether halting the CSR block would mean that the CSR block would no longer hold CSR values. For example, it is indefinite as to whether halting pause circuitry would mean that the pause circuitry would no longer cause pausing. Note that claim 5 recites a similar relevant limitation “the apparatus is only signaled to halt” in line 2.
Claims 2-10 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 6 recites the limitation “the signal to halt the apparatus includes preventing the scheduler from scheduling additional thread instructions” in lines 1-3. However, “the signal to halt the apparatus” has insufficient antecedent basis in the claims. (Note that claim 1 recited “signal” as a verb, whereas “signal” appears to be a noun in claim 6.) In addition, it is indefinite as to how a signal (as a noun) can include a step (preventing).
Claim 7 is rejected for failing to alleviate the rejection of claim 6 above.

Claim 7 recites the limitation “threads” in line 4. However, it is indefinite as to whether these threads are the same as or different from “threads” as recited in claim 7, line 3. If the same, antecedent basis language should be used. For the purposes of this office action, Examiner is taking the threads to be the same.
Claim 7 recites the limitation “the signal to halt the apparatus to prevent the scheduler from scheduling additional thread instructions” in lines 5-6. However, this limitation has insufficient antecedent basis in the claims. Note that claim 6 instead recites the signal to halt the apparatus “includes preventing” the scheduler from scheduling additional thread instructions.

Claim 9 recites the limitation “the form of additional CSR values being set” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 10 recites the limitation “resumption of the apparatus; and resume the apparatus in response to the resume flag being set” in lines 4-5. However, it is indefinite as to whether a) the apparatus in its entirety is resumed, or b) particular blocks and/or operations within the apparatus are resumed. In addition, it is indefinite as to what resumption of the apparatus would entail. For example, it is indefinite as to what it means to “resume” a control-status register block or “resume” circuitry such as pause circuitry. 

Claim 11 recites the limitation “the CSR values corresponding to a halt condition for a thread” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims. Note that while “CSR values” are recited in claim 11, line 2, CSR values that, in particular, correspond to a halt condition for a thread were not yet recited.
Claim 11 recites the limitation “halting the processor in response to the current state of the thread meeting the halt condition” in lines 7-8. However, it is indefinite as to whether a) the processor in its entirety is halted, or b) particular blocks and/or operations within the processor are halted. In addition, it is indefinite as to what halting the processor would entail. For example, it is indefinite as to whether halting the CSR would mean that the CSR would no longer hold CSR values. Note that claim 15 recites a similar relevant limitation “the process is only halted” in line 2.
Claims 12-20 are rejected for failing to alleviate the rejections of claim 11 above.

Claim 19 recites the limitation “the form of additional CSR values being set” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 20 recites the limitation “resumption of the processor; and resuming the processor in response to the resume flag being set” in lines 3-4. However, it is indefinite as to whether a) the processor in its entirety is resumed, or b) particular blocks and/or operations within the processor are resumed. In addition, it is indefinite as to what resumption of the processor would entail. For example, it is indefinite as to what it means to “resume” a control-status register block. 

Claim 21 recites the limitation “a control-status register (CSR) block” in line 5. However, it is indefinite as to whether this limitation should be interpreted to mean a) a block (i.e., a large quantity or allocation of things regarded as a unit) of control-status registers, b) a control-status register (wherein the recitation of “block” does not further narrow the claim), or c) a control-status register (wherein the recitation of “block” in some way further narrows the claim).
Claim 21 recites the limitation “the control-status register (CSR) values corresponding to a halt condition for a thread” in lines 7-8. However, there is insufficient antecedent basis for this limitation in the claims. Note that while “CSR values” are recited in claim 21, line 5, CSR values that, in particular, correspond to a halt condition for a thread were not yet recited.
Claim 21 recites the limitation “the processor comprising: a control-status register (CSR) block configured to hold CSR values; pause circuitry configured to: monitor the control-status register (CSR) values corresponding to a halt condition for a thread; compare the halt condition to a current state of the thread; and signal the processor to halt in response to the current state of the thread meeting the halt condition” in lines 4-12. However, it is indefinite as to whether a) the processor in its entirety is halted, b) particular blocks and/or operations within the processor are halted, or c) the processor is signaled to halt something else. In addition, it is indefinite as to what halting the processor would entail. For example, it is indefinite as to whether halting the CSR block would mean that the CSR block would no longer hold CSR values. For example, it is indefinite as to whether halting pause circuitry would mean that the pause circuitry would no longer cause pausing. Note that claim 25 recites a similar relevant limitation “the processor is only signaled to halt” in line 2.
Claims 22-30 are rejected for failing to alleviate the rejections of claim 21 above.

Claim 26 recites the limitation “the signal to halt the processor includes preventing the scheduler from scheduling additional thread instructions” in lines 1-3. However, “the signal to halt the processor” has insufficient antecedent basis in the claims. (Note that claim 21 recited “signal” as a verb, whereas “signal” appears to be a noun in claim 26.) In addition, it is indefinite as to how a signal (as a noun) can include a step (preventing).
Claim 27 is rejected for failing to alleviate the rejection of claim 26 above.

Claim 27 recites the limitation “threads” in line 4. However, it is indefinite as to whether these threads are the same as or different from “threads” as recited in claim 27, line 3. If the same, antecedent basis language should be used. For the purposes of this office action, Examiner is taking the threads to be the same.
Claim 27 recites the limitation “the signal to halt the processor to prevent the scheduler from scheduling additional thread instructions” in lines 5-6. However, this limitation has insufficient antecedent basis in the claims. Note that claim 26 instead recites the signal to halt the apparatus “includes preventing” the scheduler from scheduling additional thread instructions.

Claim 29 recites the limitation “the form of additional CSR values being set” in lines 1-2. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 30 recites the limitation “resumption of the processor; and resume the processor in response to the resume flag being set” in lines 4-5. However, it is indefinite as to whether a) the processor in its entirety is resumed, or b) particular blocks and/or operations within the processor are resumed. In addition, it is indefinite as to what resumption of the processor would entail. For example, it is indefinite as to what it means to “resume” a control-status register block or “resume” circuitry such as pause circuitry. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borkenhagen et al. (Borkenhagen) (US 6697935 B1).
Consider claim 1, Borkenhagen discloses an apparatus comprising: a control-status register (CSR) block configured to hold CSR values (col. 14, lines 18-19, the contents of the thread switch control register 410); pause circuitry configured to: monitor the control-status register (CSR) values corresponding to a halt condition for a thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch); compare the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch) to a current state of the thread (col. 10, lines 66-67, state register for each thread); and signal the apparatus to halt in response to the current state of the thread meeting the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 2, Borkenhagen discloses the CSR values include an identifier for the thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch; in other words, the contents of the thread switch control register identify, for a thread, what scenarios results in a thread switch).

Consider claim 3, Borkenhagen discloses the halt condition is a number of instructions executed by the thread (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 4, Borkenhagen discloses the current state of the thread meets the halt condition when a count of executed thread instructions meets or exceeds the number of instructions defined by the halt condition (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 5, Borkenhagen discloses the CSR values include a halt flag, and wherein the apparatus is only signaled to halt in response to both the halt condition being met and the halt flag being set in the CSR values (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 8, Borkenhagen discloses the pause circuitry is configured to: receive a read request for a state memory; and provide data from the state memory in response to the read request (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 9, Borkenhagen discloses the read request is in the form of additional CSR values being set (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 10, Borkenhagen discloses the pause circuitry is configured to: monitor a resume flag in the CSR values, the resume flag corresponding to resumption of the apparatus; and resume the apparatus in response to the resume flag being set (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 11, Borkenhagen discloses monitoring, by a processor (col. 7, line 39, CPU), control-status register (CSR) values of the processor, the CSR values corresponding to a halt condition for a thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch); comparing, by the processor, the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch) to a current state of the thread (col. 10, lines 66-67, state register for each thread); and halting the processor in response to the current state of the thread meeting the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 12, Borkenhagen discloses the CSR values include an identifier for the thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch; in other words, the contents of the thread switch control register identify, for a thread, what scenarios results in a thread switch).

Consider claim 13, Borkenhagen discloses the halt condition is a number of instructions executed by the thread (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 14, Borkenhagen discloses the current state of the thread meets the halt condition when a count of executed thread instructions meets or exceeds the number of instructions defined by the halt condition (col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 15, Borkenhagen discloses the CSR values include a halt flag, and wherein the processor is only halted in response to both the halt condition being met and the halt flag being set in the CSR values (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 18, Borkenhagen discloses receiving a read request for a state memory; and providing data from the state memory in response to the read request (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 19, Borkenhagen discloses the read request is in the form of additional CSR values being set (col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 20, Borkenhagen discloses monitoring a resume flag in the CSR values, the resume flag corresponding to resumption of the processor; and resuming the processor in response to the resume flag being set (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkenhagen as applied to claims 1 and 11 above, and further in view of Jensen et al. (Jensen) (US 20060179280 A1).
Consider claim 6, Borkenhagen discloses the signal to halt the apparatus includes preventing additional thread instructions (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
To any extent to which Borkenhagen does not disclose a scheduler in particular, Jensen explicitly discloses a scheduler (FIG. 1, scheduler 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen with the invention of Borkenhagen, as this modification merely entails a combination of prior art elements (Borkenhagen’s invention as cited above, and Jensen’s teaching of a scheduler) according to known methods (Jensen’s teaching of a scheduler to schedule instructions is well known, and is also described in Jensen) to yield predictable results (the invention of Borkenhagen, entailing a scheduler), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 7, the overall combination entails scheduling queues (Jensen, FIG. 1, instruction/skid buffers 106; FIG. 2, instruction skid buffers 106); and an arbiter configured to transfer threads from the scheduling queues to the scheduler (Jensen, FIG. 1, scheduler 108; FIG. 2, instruction selection logic 202), wherein the arbiter ceases providing threads to the scheduler in response to the signal to halt the apparatus to prevent the scheduler from scheduling additional thread instructions (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch). Note that the obviousness rationale set forth in the rejection of claim 6 is likewise applicable to the further elements of claim 7 for which Jensen was cited (scheduling queues and an arbiter).

Consider claim 16, Borkenhagen discloses halting the processor includes preventing additional thread instructions (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
To any extent to which Borkenhagen does not disclose a scheduler in particular, Jensen explicitly discloses a scheduler (FIG. 1, scheduler 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen with the invention of Borkenhagen, as this modification merely entails a combination of prior art elements (Borkenhagen’s invention as cited above, and Jensen’s teaching of a scheduler) according to known methods (Jensen’s teaching of a scheduler to schedule instructions is well known, and is also described in Jensen) to yield predictable results (the invention of Borkenhagen, entailing a scheduler), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 17, the overall combination entails an arbiter of scheduling queues ceases providing threads to the scheduler to prevent the scheduler from scheduling additional thread instructions (Jensen, FIG. 1, instruction/skid buffers 106; FIG. 2, instruction skid buffers 106; FIG. 1, scheduler 108; FIG. 2, instruction selection logic 202; Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch). Note that the obviousness rationale set forth in the rejection of claim 16 is likewise applicable to the further elements of claim 17 for which Jensen was cited (scheduling queues and an arbiter).

Claims 21-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkenhagen et al. (Borkenhagen) (US 6697935 B1) in view of Bose et al. (Bose) (US 20100015732 A1).
Consider claim 21, Borkenhagen discloses a memory (col. 7, line 43, memory); and processor (col. 7, line 39, CPU), the processor comprising: a control-status register (CSR) block configured to hold CSR values (col. 14, lines 18-19, the contents of the thread switch control register 410); pause circuitry configured to: monitor the control-status register (CSR) values corresponding to a halt condition for a thread (col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch); compare the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch) to a current state of the thread (col. 10, lines 66-67, state register for each thread); and signal the processor to halt in response to the current state of the thread meeting the halt condition (col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
However, Borkenhagen does not disclose of a memory controller chiplet coupled to the aforementioned memory and including the aforementioned processor.
On the other hand, Bose discloses of a memory controller chiplet ([0018], line 8, memory controller chiplet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bose with the invention of Borkenhagen, as this modification merely entails a combination of prior art elements (Borkenhagen’s invention as cited above, and Bose’s teaching of a memory controller chiplet) according to known methods to yield predictable results (the invention of Borkenhagen, implemented on a memory controller chiplet), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 22, the overall combination entails the CSR values include an identifier for the thread (Borkenhagen, col. 14, lines 18-21, the contents of the thread switch control register 410 is used by the thread switch controller 450 to enable or disable the generation of a thread switch; in other words, the contents of the thread switch control register identify, for a thread, what scenarios results in a thread switch).

Consider claim 23, the overall combination entails the halt condition is a number of instructions executed by the thread (Borkenhagen, col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 24, the overall combination entails the current state of the thread meets the halt condition when a count of executed thread instructions meets or exceeds the number of instructions defined by the halt condition (Borkenhagen, col. 17, lines 4-5, at least one instruction must complete within the active thread before switching to another thread).

Consider claim 25, the overall combination entails the CSR values include a halt flag, and wherein the processor is only signaled to halt in response to both the halt condition being met and the halt flag being set in the CSR values (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Consider claim 28, the overall combination entails the pause circuitry is configured to: receive a read request for a state memory; and provide data from the state memory in response to the read request (Borkenhagen, col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 29, the overall combination entails the read request is in the form of additional CSR values being set (Borkenhagen, col. 20, lines 12-25, if bit 21 of the thread switch control register 410 has a value of one, the thread switch manager can set the priority of its thread to one of three priorities represented in the thread state register at bits 18:19. If bit 19 of the thread switch control register 410 has a value zero, then the instruction tsop 2 thread switch and thread priority setting is controlled by the problem/privilege bit of the machine state register. On the other hand, if bit 19 of the thread switch control register 410 has a value one, or if the problem/privilege bit of the machine state register has a value zero and the instruction or 1,1,1 is present in the code, the priority for the active thread is set to low and execution is immediately switched to the dormant or background thread if the dormant thread is enabled).

Consider claim 30, the overall combination entails the pause circuitry is configured to: monitor a resume flag in the CSR values, the resume flag corresponding to resumption of the processor; and resume the processor in response to the resume flag being set (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkenhagen and Bose as applied to claim 21 above, and further in view of Jensen et al. (Jensen) (US 20060179280 A1).
Consider claim 26, the combination thus far discloses the signal to halt the processor includes preventing additional thread instructions (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch).
To any extent to which the combination thus far does not disclose a scheduler in particular, Jensen explicitly discloses a scheduler (FIG. 1, scheduler 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jensen with the combination of Borkenhagen and Bose, as this modification merely entails a combination of prior art elements (the combination of Borkenhagen and Bose as cited above, and Jensen’s teaching of a scheduler) according to known methods (Jensen’s teaching of a scheduler to schedule instructions is well known, and is also described in Jensen) to yield predictable results (the combination of Borkenhagen and Bose, entailing a scheduler), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 27, the overall combination entails scheduling queues (Jensen, FIG. 1, instruction/skid buffers 106; FIG. 2, instruction skid buffers 106); and an arbiter configured to transfer threads from the scheduling queues to the scheduler (Jensen, FIG. 1, scheduler 108; FIG. 2, instruction selection logic 202), wherein the arbiter ceases providing threads to the scheduler in response to the signal to halt the apparatus to prevent the scheduler from scheduling additional thread instructions (Borkenhagen, col. 14, lines 21-25, a value of one in the register 410 enables the thread switch control event associated with that bit to generate a thread switch. A value of zero in the thread switch control register 410 disables the thread switch control event associated with that bit from generating a thread switch). Note that the obviousness rationale set forth in the rejection of claim 26 is likewise applicable to the further elements of claim 27 for which Jensen was cited (scheduling queues and an arbiter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kissel (US 20050120194 A) disclose per-thread control registers that include a register for storing a halted bit for enabling software to halt a thread (see [0055]), which is relevant to the claimed halt flag, halt condition, and control-status register.
Jordan (US 20060004988 A1) discloses a control register having bits to park threads in order to temporarily suspend their operation (see [0007] and [0049]), which is relevant to the claimed halt flag, halt condition, and control-status register.
O’Sullivan et al. (US 20140282607 A1) disclose maintaining an instruction count threshold indicative of how many countable instructions of a thread the multi-threading processing core will execute before context switching to another one of the plurality of threads (see [0047]), which is relevant to the claimed count of executed thread instructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182